Writ of habeas corpus in the nature of an application, inter alia, to reduce bail upon Suffolk County Indictment No. 991C-94.
Upon the papers filed in support of the application and in opposition thereto, and after hearing oral argument in support thereof and in opposition thereto, it is
Adjudged that the writ is sustained, without costs or disbursements, to the extent of providing that the $500,000 bail on Suffolk County Indictment No. 991C-94 previously fixed by the Supreme Court, Suffolk County, may be posted either in cash or in the form of an insurance company bail bond in that sum; and it is further,
Ordered that the writ is otherwise dismissed. Sullivan, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.